Case below, 834 N.W.2d 736.Motion of petitioner for leave to proceed in forma pauperis denied, and petition for writ of certiorari to the Supreme Court of Minnesota dismissed. See Rule 39.8. As petitioner has reportedly abused this Court's process, the Clerk is directed not to accept any further petitions in noncriminal matters from petitioner unless the docketing fee required by Rule 38(a) is paid and petition submitted in compliance with Rule 33.1. See *1039Martin v. District of Columbia Court of Appeals, 506 U.S. 1, 113 S.Ct. 397, 121 L.Ed.2d 305(1992) ( per curiam ).